ORNEY         GENERAL

                           OFTEXAS




                             June 6,    1962


Plr.F. A. Taylor                     Opinion No. Wi-1346
County Auditor
Brazoria County                      Re:   Payment of claims for
Angleton, Texas                            equipment, materials and
                                           supplies used in construc-
                                           tion of county roads, and
Dear Mr. Taylor:                           related questions.
         Your request for an opinion asks the following ques-
tions:
              "(1) Upon the refusal of the County Road
         Administrator to certify that the equipment,
         material, and supplies have been received, and
         that the charges made for the same are correct,
         can I, as County Auditor, pay the bills even If
         ordered to do so by the Commissioners' Court?
              "(2) What are my duties with reference to
         investigation to determine whether or not these
         bills are proper and that the County did in fact
         receive the material, equipment, and supplies?
              "(3)  Can the Commissioners' Court of Brazorla
         County under the Optional Road Law act as a fact-
         finding body and certify the facts to me that the
         equipment, material, and services were delivered
         and performed and that the charges fop the same are
         correct when the County Road Administrator refuses
         to make such certification on the grounds that he
         has no Information available upon which to base
         such certification, and such equipment, materials
         and supplies were not ordered, authorized, or
         ratified by him?
              "(4) After the recent 'Hurricane Carla' the
         Federal Qovernment granted Brazorla County a
         specific sum of money for the alleviation of hard-
         ship, public health, and the restoration of bridges,
         roada, and highways. When bills are lncurred'under
         this Orant, whose duty Is It to certify to me the
         facts necessary to qhow that the particular services
Mr. F. A. Taylor, page 2 (WW-1346)


      and materials come under this Grant and Aid
      when the County Road Administrator refuses to
      do 80 on the ground that he has no knowledge of
      the goods having been delivered or the materials
      having been furnished OF the labor having been
      performed?"
       The statutes of this State confer the powers to build
and maintain the county roads upon the commissioners court and
the commissioners court in discharging Its duty must consider
the needs of the county as a whole: Canales v; Laughlin, 14~7
Tex: 169, 214 S.W.2d 451 1948); Stovall      Shivers 129
256, 103 S.W.2d 363 (1937 ; Guerra 'v. Rod&uez;   234 S.W.%xb15
(Civ.App. 1951). In Querra v. Rodriguez, supra, it was held:
            "Article 2351, ~Vernon's'Ann.Clv.Stats.,
      places general control over all county roads
      in the CommIaslonersl Court, but various stat-
      utes have provided speolal methods by whloh
      the court may perform or delegate these func-
      tions. Tanales v. Laughlin, 147 Tex. 169, 214
S.W.2d 451, 457. (1) It may let the work on con-
      tract to independent contractors.
      Vernon's Ann.Civ.Stats. (2) It mayA~~~oZ3an
      overseer for each PO&~ precinct and designate
      all hands'liable to work on public roads. Arts.
      6718-6736,  6739, 6755.  (3) It may employ not more
      than four road commissioners. Arts. 6737-6742.
      (4) It may appoint a road superintendent for the
      county or one for each precinct. Arts. 6743-6761.
      (5) Provided the county has forty  thousand in-
      habitants, the members of the Commissioners'
      Court shall be ex-officio road commissioners of
      their respective precincts. Art. 6762.    (6) It
      may employ a County Road Engineer with broad
      statutory powers In the event the county by an
      election determines to adopt the Optional County
      Road Law of 1947. Art. 6716-1,”
       In IXlnbar,v.Brazoria County 224 S.W.2d 738 (Civ.App. 1949,
error ref.7. the court. In consider&z the auestion of whether
the county.road engineer of Brazorla i?ounty,-
                                             employed pursuant
to the Optional Road Law adopted by Brazorla County, was a public
officer, stated:
m.   F. A. Taylor, page 3 (if-1346)


             “After the hearing of the charges against
        appellant, the Commissioners Court entered an
        order removing him from the office of County
        Road Engineer.
             “Article 6716-1, Vernon’s Annotated Civil
        Statutes, Acts 50th Legislature, 1947, Chapter
        178, page 288, authorizes the employment of a
        County Road’Englneer to have general supervision
        of the roads’of a county, if the provisions of
        the statute are adopted by a majority vote of
        its qualified voters,
             “Sections ‘1 and 2 of the Artltileare not,
        we’think, ‘materialto the consideration of the
        instant case. Sedtlon 3 of said Article vests
        the construction ‘andmaintenande’of county roads
        In the co,unty’roaddepartmentand provides that
        it shall be composed of the Commissioners Court
        *as the policy-determining body* the County Road
        Engineer ‘as,,thechief executive officers,’and
        other administrative personnel and road employees.
             “Section 4 of said Article provides that
        the administration of the road department shall be
        on the basis of the,county as a~.wholewithout re-
        gard to Commissioners’ precincts.
             “Section 5 provides that: ‘The County Roads
        Engineer shall be appointed by the Commissioners
        Court. He shall be a licensed professional engi-
        neer, experienced in road construction and main-
        tenance, who shall meet the qualifications re-
        quired by the State Highway Department for its
        county engineers.’
             “Section 6 provides for salary of not to ex-
        ceed $7200 per year, the exact amount to be deter-
        mined by the Commissioners Court, out of the road
        and bridge fund of the county.
             “Section 7 provides that: ‘The County Road
        Engineer shall hold his position for an indefinite
        term and may be removed by a majority vote of the
        Commissioners Court. Removal shall not become
        effective until thirty (30) days after he shall
Mr. F. A. Taylor, page 4 (~~-1346)


       have been notified'in writing of the Inten-
       tion of the'CommIasionera Court to remove him,
       and until after a public 'hearing onthe question
       of"his~removal shall have been held, if such a
       hearing is requested by 017 the Commissioners
       Court in writing by the &-ounty Road Engineer.'
            "Section 8 provides that In the absence or
       inability of the County Road Engineer to per-
       form his duties, the Commissioners Court may
       designate a qualified administrative officer to
       perform these duties during such absence or in-
       ability.
            11
             . . .
            'Worn an analysis of said Article 6716-1,
       It Is, we think, apparent that the legislature
       intended In enacting the Statute to make the
       County Road Engineer a member of the.administra-
       tlve'personnel of the County Road Department-and
       not an officer as contemplated in Article'l6,
       Section 30 of the Constitution of this State.
            "The~Artlcle provides that the County Road
       Engineer shall hold his 'position for an indefl-
       nlte term and that he may be removed by a majority
       vote of the Commissioners Court."
       It Is apparent from Bunbar v. Braxorla County, su ra that
the construction and maintenance of county roads under-P
                                                       t e Option-
al Road Law is vested In the commissioners court.
       In Attorney General's Opinion O-6506 (1945), It was held:
            "Where supplies have been purchased under
       contract by the commissioners' court or under
       emergency requisitions authorized by the com-
       missioners* court, the functions of the county
       auditor with respect to such purchased are de-
       fined in Articles 1660 and 1661, Vernon's Anno-
       tated Civil Statutes. Under the provisions of
       said ArtFclea the County Auditor's fun&Ion is
       to examine 'all claims, bills and accounts
       against the county' (Art. 1660) and 'he shall not
or. F. A. Taylor, page 5 (WW-1346)


        audit or approve any such claim unlek&It
        has been contra&ad as provided by law, nor
        any acdount for the purohase of supplies or
        materials for the use of said county or any
        of”lts officers, unless, In addition to other
        requirements of l&w, there Is attached there-
        to a tiequitiltlonsigned by the officer ordering
        same and approved by the aounty judge. Said
        ?iqulsltlon must be made out and signed an&
        approved In trlplicati3by“the said officers,
        the triplicat6 to remain with the officer
        desiring the purchas6;‘the dupliciiteto be’
        filed with the county a~~ltor,~and~the,or’lglnal
        to be”delIVered to tiheparty from whom said’
        purohase Is to be made before any purchase shall
        be made. t (Art. 1661).
              ‘With reference to’.
                                 the matte?,of”requisI-
        Mona, ‘Article 1661 clearly states that .requisi-
        tions are.‘tobb’slgned by the officer making the
        purchase’and approved by the county judge. We
        find no’authbrity‘for the county auditor  to re-
        quire,,as a prlreaulsite to approvdl 0r a cl&GM
        based on suoh’purchaee,that the requisition shall
        be signed br approved b$ him when the purohaee is
        made.
              II
               . . .
            ‘“Alfhough the county auditor has general
        oversight over the flnancea’of   the oounty, the
        exercise of.&uch bversight with reference to
        purchases made and expenses incurred for the use
        of the county or by certain offibei-s  In the con-
        duct of’their offiaes, is defined and oontrolled
        by the specific provisiona of the statute8 pertaln-
        Ing to such purchases and expenses. In view 0r
        the foregoing and In view of the fdcts given, it
        Is the opinion of this department that’the county
        auditor la not authorized’to require, as a pre-
        requisite to his approval of a alaim or Items of
        expenee, that 811 requi~itlona for suoh purchaaea
        or expenae Items shall be signed or approved by
        him at the tine the purchase is made or the expense
        incurred.I’
        In Attorney General’s Opinion WW-1328 (1962), It was
held:
Mr. F. A. Taylor,page 6 (W-1346)


            “Attorney General Opinion V-1111 (October
       3, 1950) construed the duties of the county
       auditor to examine and approve claIm& in con-
       nection with expenses of visiting district
       judges. We believe that the facts of the opln-
       Idn are sufficiently in point for it to be rele-
       vant .

            “Article 1660, Vernon’s Civil Statutes, re-
       puir&s that’iio-claim,bill or account shall be
       allowed or paid by the cowlllssioherscourt until
       it has been examined and,approved,by the county
       audltdr . Section 10 0r Arti~Ole: 200a provides
       that when dlatrfct judgea are assigned to dls-
       tricts other than their own, they shall retielve
       actual expense for travel and subsistence which
       shall be p&Id out of the General Fund’of the
       county In which their dutlea are performed, tipon
       accounts certified and approved by the presiding
       judge of the admlnlatratlve district.
           “The opinion held that expense aacounts of
      the visiting district judge are subject to audit by
      the county audltor~from a ‘bookkeeping etkndpolnt,’
      but suah audit la not to Be construed a0 as to
      authorize a county auditor to review the legality
      i5fitems of expendfture’contained in the expetibe
      &count when the same has been certified and ap-
      proved by the #reeldIng judge of the admlnietra-
      tlve district.
       In view of the foregoing authorities, it is our opinion
that the Commissioners Court of Brazoria County la the fact-
finding body to determine whether equipment, material ‘and
services were delivered to the county, and the reasonable
value of such equipment and aervlaee.
       It la OUP further opinion that the county auditor is
required to pay bills if Artld.lea1660 and 1661, Vernon’s
Civil Statutes, are complied with.
       This opinion is not to be construed as pas(singOIIany
raat question. Such questione must be determined by the Com-
missioners Court of Brazorla County.
Mr. F. A. Taylor, page 7 (WW-1346)


                     SUMMARY

        The Commissioners Court of Brazoria
        County is the fact-finding body to
        determine whether equipment, material
        and services were delivered to the
        countyI and the reasonable value of
        such equipment and services.
        The county auditor is required to pay
        bills If Articles 1660,and 1661, Vernon's
        Civil Statutes, are complied with.

                          Yours very truly,

                          WILL WILSON
                          Attorney Oeneral of Texas




                               Assistant
JR:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Henry Braswell
Jerry Roberts
Grundy Williams
J. C. Davis
REVIEWEDFORTRE  ATPORWEY(IENERAL
By: Leonard Passmore